                                 Case 2:19-cv-01639-JCM-NJK Document 34
                                                                     37 Filed 06/05/20
                                                                              06/08/20 Page 1 of 4



                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Renee M. Maxfield
                                Nevada Bar No. 12814
                              6   renee.maxfield@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              8 Facsimile:    (702) 949-1101

                              9 Attorneys for GEICO CASUALTY COMPANY

                         10
                                                            UNITED STATES DISTRICT COURT
                         11
                                                                  DISTRICT OF NEVADA
                         12

                         13
                                 SEAN SWENSON, an individual,                   Case No. 2:19-cv-01639-JCM-NJK
                         14
                                              Plaintiff,
                         15                                                     STIPULATION AND ORDER TO
                                       v.                                       EXTEND DISCOVERY DEADLINE
                         16                                                     DATES (THIRD REQUEST)
                            GEICO CASUALTY COMPANY, a foreign
                         17 corporation; DOES I through XX, inclusive;
                            and ROE CORPORATIONS I through XX,
                         18 inclusive,

                         19                   Defendants.

                         20

                         21            Defendant GEICO Casualty Company (“GEICO”), by and through its attorneys of record of

                         22 the law firm McCormick, Barstow, Sheppard, Wayte, & Carruth LLP, and Plaintiff Sean Swenson

                         23 (“Plaintiff”), by and through his attorneys of record of the law firm Mainor Wirth, LP, hereby file

                         24 this Stipulation and Order to Continue Discovery Deadline Dates (Third Request), specifically

                         25 seeking to extend the discovery deadline and dates related thereto by 90 days.

                         26            IT IS HEREBY STIPULATED AND AGREED between the parties to extend the discovery

                         27 deadline of June 29, 2020; the dispositive motions deadline of July 29, 2020; and the joint pre-trial

                         28 order deadline of August 28, 2020. In accordance with Local Rule 26-4, the parties state as follows:
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                                           Case No. 2:19-cv-01639-JCM-NJK
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113               STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINE DATES (THIRD REQUEST)
                                  Case 2:19-cv-01639-JCM-NJK Document 34
                                                                      37 Filed 06/05/20
                                                                               06/08/20 Page 2 of 4



                              1 I.       DISCOVERY COMPLETED BY THE PARTIES:
                              2          The parties have served their initial disclosures, including supplements thereto. The parties

                              3 have both propounded and responded to written discovery. Further, both parties have filed and

                              4 served their expert witness disclosures. The parties have been discussing depositions of the Plaintiff

                              5 and various employees of Defendant, though scheduling is made significantly more difficult due to

                              6 the present uncertainty outlined in the following section.

                              7 II.      DISCOVERY WHICH REMAINS TO BE COMPLETED:
                              8          Plaintiff intends to depose the relevant claims handling personnel at GEICO, all of whom
                              9 reside out of state. GEICO also seeks to depose Plaintiff and a number of his treating providers.

                         10 The parties also seek to depose experts once discovery efforts are no longer impeded by the various

                         11 state-wide shelter-in-place orders issued in response to COVID-19.

                         12 III.         REASON WHY DISCOVERY WAS NOT SATISFIED OR COMPLETED WITHIN
                                         THE TIME LIMIT SET BY THE DISCOVERY PLAN:
                         13

                         14              The parties have been working diligently throughout the discovery process. As indicated
                         15 above, the parties had begun discovery efforts in terms of disclosures and written discovery.

                         16 However, in light of the ongoing COVID-19 pandemic, the parties have been unable to coordinate

                         17 depositions. Specifically, Defendant’s counsel was advised on March 10, 2020, that GEICO has

                         18 put a ban on all work travel and meetings (both local and out of state) in response to the Coronavirus

                         19 pandemic.             Plaintiff   was   willing   to   move      forward   with   the   depositions    by
                         20 videoconferencing. However, GEICO’s position is that it has a ban on any employee travel or work-

                         21 related contact until August, and it further takes the position that the GEICO employees cannot be

                         22 appropriately prepared or defended other than in person. Accordingly, Plaintiff has agreed to the

                         23 requested continuance before the Court in order to move the depositions to August 25-28.

                         24 IV.          GOOD CAUSE EXISTS TO GRANT THE REQUESTED EXTENSION
                         25              The instant stipulation is submitted within the timeframe outlined by LR II 26-4. As stated
                         26 above, there have been certain unforeseeable and unavoidable obstacles presented by the onset of

                         27 the COVID-19 pandemic and both the federal and state governments declaring a state of emergency.

                         28 Accordingly, the parties are of the position that the depositions will be ready to move forward once
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                             2               Case No. 2:19-cv-01639-JCM-NJK
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                 STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINE DATES (THIRD REQUEST)
                                  Case 2:19-cv-01639-JCM-NJK Document 34
                                                                      37 Filed 06/05/20
                                                                               06/08/20 Page 3 of 4



                              1 the country is cleared to conduct business as usual. With this uncertainty, a 90 day extension of the

                              2 discovery cut-off date and all deadlines related thereto is a reasonable amount of time to permit

                              3 these various depositions, some of which are out-of-state and requiring travel, to proceed.

                              4          The instant stipulation is not intended to cause undue hardship or delay.

                              5 V.       THE CURRENT SCHEDULE FOR COMPLETION OF ALL REMAINING
                                         DISCOVERY:
                              6

                              7          The parties request that the pertinent discovery deadlines set forth in the Court’s Scheduling
                              8 Order be continued ninety (90) days, as follows:

                              9          A.     ESTIMATE OF TIME REQUIRED FOR DISCOVERY: Pursuant to Local Rule 26-
                         10 1(b)(1), and with the Court’s approval, discovery shall be completed on or before September 28,

                         11 2020.

                         12              B.     DISPOSITIVE MOTIONS: Unless otherwise stated herein, and the Court so orders,
                         13 the date for filing dispositive motions shall be thirty (30) days after the discovery cut-off date, but

                         14 not later than October 28, 2020.

                         15              C.     PRETRIAL ORDER: Unless otherwise stated herein, and the Court so orders, the
                         16 joint pretrial order shall be filed thirty (30) days after the date set for filing dispositive motions, but

                         17 not later than November 27, 2020.

                         18              DATED this 5th day of June, 2020

                         19                                                 MAINOR WIRTH, LLP
                         20

                         21                                                               /s/ Ash M. Ganier
                                                                                  Bradley S. Mainor, Nevada Bar No. 7434
                         22                                                       Joseph J. Wirth, Nevada Bar No. 10280
                                                                                  Ash Marie Ganier, Nevada Bar No. 14712
                         23                                                       6018 S. Fort Apache, Ste. 150
                                                                                  Las Vegas, Nevada 89148
                         24
                                                                                  Tel. (702) 464-5000
                         25
                                                                                  Attorneys for Plaintiff
                         26                                                       Sean Swenson

                         27 / / /

                         28 / / /
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                             3               Case No. 2:19-cv-01639-JCM-NJK
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                 STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINE DATES (THIRD REQUEST)
                                   Case 2:19-cv-01639-JCM-NJK Document 34
                                                                       37 Filed 06/05/20
                                                                                06/08/20 Page 4 of 4



                              1               DATED this 5th day of June, 2020

                              2                                              McCORMICK, BARSTOW, SHEPPARD, WAYTE &
                                                                             CARRUTH, LLP
                              3

                              4
                                                                                          /s/ Jonathan W. Carlson
                              5                                                   Wade M. Hansard, Nevada Bar No. 8104
                                                                                  Jonathan W. Carlson, Nevada Bar No. 10536
                              6                                                   Renee M. Maxfield, Nevada Bar No. 12814
                                                                                  8337 West Sunset Road, Suite 350
                              7
                                                                                  Las Vegas, Nevada 89113
                              8                                                   Tel. (702) 949-1100

                              9                                                   Attorneys for Defendant
                                                                                  GEICO Casualty Company
                         10

                         11 IT IS SO ORDERED.
                             Dated:DATED
                                    June 8,this
                                             2020
                                                ___ day of _______________, 2020
                         12

                         13
                                                                             By
                         14                                                       UNITED STATES MAGISTRATE JUDGE

                         15
                                  6856696.1

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
MCCORMICK, BARSTOW ,
 SHEPPARD, W AYTE &
   CARRUTH LLP                                                               4               Case No. 2:19-cv-01639-JCM-NJK
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                   STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINE DATES (THIRD REQUEST)
